sionificant index no l department of the treasury internal_revenue_service washington d c tax exempt and coven apr yep ra a plan re ein - pn taxpayer acquiring company dear this letter is in response to your request of date for an excise_tax waiver for the plan for the quarterly liquidity_shortfall due for the including associated penaities and interest plan years and under sec_430 of the internal_revenue_code code a defined_benefit_plan is required to maintain liquid_assets sufficient to pay three years of pension benefits sec_430 of the code provides an exemption to the accelerated quarterly installment_payment requirement for plans with less than participants including all participants in qualified defined benefit plans sponsored by the controlled_group under section f of the code if a plan’s liquid_assets fall short of this three-year threshold a percent excise_tax is imposed on the shortfall if a plan has a liquidity_shortfall for any quarter and each of the following quarters sec_4971 of the code imposes an additional percent excise_tax on the liquidity_shortfall for the first quarter sec_4971 of the code provides that a taxpayer may request a waiver of the excise_taxes under sec_4971 of the code to obtain a waiver the taxpayer must demonstrate to the satisfaction of the irs that the shortfall was due to reasonable_cause and not willful neglect and the taxpayer has taken steps to remedy the shortfall the irs may waive all or part of the tax imposed by this section according to the information submitted to the internal_revenue_service the plan was exempt from the liquidity_shortfall requirement until the taxpayer was acquired by the acquiring company since the plan had fewer than participants a q-sub election was made after the taxpayer was acquired making it a disregarded_entity for tax purposes during the plan_year ended june employees were terminated many participants took the lump sum option significantly reducing the funded status of the plan and triggering a liquidity_shortfall the taxpayer’s plant closed and all active initially an incorrect interpretation of the q-sub election was made that the taxpayer was not a member of the acquiring company’s controlled_group for purposes of determining whether the plan was subject_to the liquidity_shortfall requirements since the plan had fewer than participants the taxpayer believed it was exempt from the quarterly liquidity_shortfall requirements of sec_430 of the code however early in the plan’s enrolled_actuary was provided with the correct interpretation of the q-sub election that the taxpayer is part of the acquiring company's controlled_group for purposes of determining whether the pian is subject_to the liquidity_shortfall requirements because the participant count of all participants in defined benefit plans maintained within the controlled_group was greater than the plan was subject_to the liquidity_shortfall requirements of sec_430 of the code effective with the plan_year beginning july taxpayer's authorized representative the plan had unpaid liquidity_shortfall contributions for quarters in the plan years beginning july the impacted quarters as summarized in the table below based on information submitted by the and july impacted quarter ending unpaid liquidity_shortfall contribution september december june september december march june the taxpayer was notified in date by the plan’s enrolled_actuary that the plan was subject_to the liquidity_shortfall requirements of sec_430 of the code three days after the taxpayer was notified of the unpaid liquidity_shortfall contributions the taxpayer made a substantial contribution to the plan in an amount sufficient to eliminate the liquidity_shortfall for the plan_year beginning july the excise_tax under section f of the code applies for each of the impacted quarters the excise_tax under f of the code applies only for the quarter ended june that quarter and in each of the following four quarters because this was the only quarter with a shortfall in form_5330 was filed for the plan promptly within weeks of the taxpayer being notified of the liquidity_shortfall for each of the two years affected based on the information provided with your request the liquidity shortfalls were due to reasonable_cause and not willful neglect based on the original interpretation of the q- sub election the taxpayer believed that the plan’s controlled_group had less than participants and was exempt from the liquidity requirements the taxpayer took immediate steps to remedy the liquidity_shortfall and made a corrective contribution within three days of being notified of the unpaid liquidity_shortfall contributions accordingly your request to waive the excise_tax under sections f and plan years is granted because the liquidity f of the code for the shortfalls were due to reasonable_cause and not willful neglect because the excise_tax is waived any interest or penalties associated with the excise_tax are eliminated and this ruling does not affect the adjustments for interest on late or unpaid liquidity installments under sec_1_430_j_-1 of the income_tax regulations regulations and the increase to minimum required contributions for additional interest in sec_1_430_j_-1 of the regulations an amended schedule sb of form_5500 must be filed to reflect any changes to the amounts reported on schedule sb as a result of this ruling your attention is drawn to section e of the employee retirement income security act prohibiting the payment of certain benefits including lump sum payments while a plan has a liquidity_shortfall this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have not sent a copy of this letter to your authorized representative pursuant to the power_of_attorney form on file in this office if you have any questions regarding this matter please contact david ziegler id jat - sincerely yours catherine l jones acting director employee_plans
